'Walton, J.
The right to maintain this suit depends upon the meaning of the words “tracts of land,” asjised in the R. S., c. 6, § 53.
That section requires county commissioners to make an annual inspection of all county roads in the “unincorporated townships, and tracts of land” in their counties, and assess thereon a sum sufficient to put them in repair.
The question is whether, when a township has been sold by the State to different parties, the easterly half to one set of purchasers, and the westerly half to another set — the township is to be regarded as divided into two distinct tracts, so that the easterly half cannot be legally taxed to aid in putting in repair a road located wholly within the westerly .half.
We think it is not. We think the true construction of the statute is, that when a county road exists within the limits of an unincorporated township, the whole township is liable to be taxed to put it in repair. That for the purposes of such taxation the township is a unit, and cannot be regarded as composed of two distinct tracts of land simply because there are two separate and distinct sets of owners. We think the words “tracts of land” are used to designate islands, gores, or other fragments not included in a township; and that they were not intended to apply to any portion of the land within a regularly located township.
*569This construction of the statute is conclusive against the right of the plaintiff to recover back the tax assessed and .paid on the easterly half of the township mentioned in the agreed statement of facts. ' Plaintiff nonsuit.
Appleton, C. J., Cutting, Barrows, Danforth and Peters, JJ., concurred.